Matter of Mizell v Dear (2017 NY Slip Op 08271)





Matter of Mizell v Dear


2017 NY Slip Op 08271


Decided on November 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2017-07690

[*1]In the Matter of Sheryll Mizell, petitioner, 
vNoach Dear, etc., respondent. Sheryll Mizell, Brooklyn, NY, petitioner pro se.


Eric T. Schneiderman, Attorney General, New York, NY (Elizabeth A. Figueira of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent, Noach Dear, a Justice of the Supreme Court, Kings County, from enforcing two orders dated September 21, 2016, and June 5, 2017, respectively, in an action entitled U.S. Bank, N.A. v Mizell , pending in the Supreme Court, Kings County, under Index No. 508980/15.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioner has failed to establish a clear legal right to the relief sought.
CHAMBERS, J.P., COHEN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court